Citation Nr: 1412502	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a   June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is etiologically related to noise exposure the Veteran sustained in active service.

2.  Tinnitus is not related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in May 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2005 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, private treatment records, and VA treatment records and examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.



Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss disability as a result of active service hazardous noise exposure.  Specifically, the Veteran has reported that he worked on the flight line almost daily while in active service and was exposed to the noise produced by jet aircraft, helicopters, commercial airliners, and aircraft backup power units.  The Veteran did not use hearing protection while in active service.  The Veteran's service separation form lists his occupational specialty as an administrative clerk, but the Veteran asserts that he did not perform clerical duties.  Therefore, the Board concedes the Veteran's active service hazardous noise exposure.

A review of the service medical records shows that they are silent for complaints of or treatment for hearing loss during active service.  There is no indication from the January 1973 separation examination report that the Veteran reported any complaints regarding hearing loss.  Additionally, the January 1973 examiner found the Veteran to have normal hearing.  

The Veteran has consistently reported that he first experienced a hearing loss disability while in active service and that he has continued to experience symptoms of a hearing loss disability since separation from service.  He claims that the hearing loss disability began as a result of exposure to hazardous noise in active service, and that the hearing disability became progressively worse in the years after.  The Board notes that the Veteran is competent to report when he first experienced symptoms of a hearing loss disability and that they have continued since service because that is information that comes to him through his senses.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran to be credible in that assertion.

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There are three medical opinions in this case.  A VA examiner provided an opinion in May 2008, with an addendum in July 2008, that the Veteran's hearing loss disability was not due to in-service noise exposure because the Veteran's January 1973 separation examination showed normal audiometrics.  Another VA examiner provided an opinion in May 2011, with addenda in November 2011 and December 2011, concurring with the previous opinion.  The Board finds that the VA examiners' opinions regarding the etiology of the Veteran's bilateral hearing loss disability have low probative value, as the examiners impermissibly relied only on the results of the Veteran's January 1973 separation examination, which did not show any hearing loss.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the examiner did not account for the Veteran's noise exposure during active service and his lay accounts of the onset of his symptoms.  Because the examiners did not consider the Veteran's statements regarding continuity of symptomatology, the Board finds that the examiners' opinions are less persuasive.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

A June 2013 letter from the Veteran's private physician, with attached audiological examination, diagnosed mild to moderate bilateral hearing loss consistent with the Veteran's in-service hazardous noise exposure.  It is the most probative opinion of record that establishes that the Veteran's bilateral hearing loss disability is etiologically related to, or the result of, an injury experienced during active service.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that he has tinnitus as a result of in-service hazardous noise exposure.  Specifically, the Veteran has reported that he worked on the flight line almost daily while in active service and was exposed to the noise produced by jet aircraft, helicopters, commercial airliners, and aircraft backup power units.  The Veteran did not use hearing protection while in active service.  The Veteran's service separation form lists his occupational specialty as an administrative clerk, but the Veteran asserts that he did not perform clerical duties.  The Board has conceded the Veteran's active service hazardous noise exposure.

A review of the service medical records shows that they are silent for complaints of or treatment for tinnitus during active service.  There is no indication from the January 1973 separation examination report that the Veteran reported any complaints regarding tinnitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

At the May 2008 VA examination, the Veteran specifically denied having a history of tinnitus.  During a May 2011 VA examination, the Veteran reported that his bilateral tinnitus started about 10 years prior, approximately 28 years after discharge from active service; that he experienced it every other day; that, when it occurred, it lasted anywhere from a few minutes to a couple of hours; and that it was not constant, but rather intermittent.  The examiner opined that the Veteran's tinnitus was as likely as not associated with another medical condition and that it was not caused by, or a result of, military noise exposure.  The examiner stated that the type of tinnitus described by the Veteran was a highly subjective complaint, and due weight should be given to the Veteran's recollection of its onset and progression.  The examiner related that, based on careful questioning, the Veteran believed that he was initially aware of his intermittent bilateral tinnitus 28 years after active service, and that the Veteran denied tinnitus on his May 2008 VA examination.  The examiner reported that, in all likelihood, multiple etiologies were responsible for the Veteran's tinnitus, including sociocusis, civilian hazardous noise exposure, presbycusis, and idiopathic factors.  The November 2011 addendum to the May 2011 VA examination reiterated that the Veteran's tinnitus was not due to active service noise exposure, as the Veteran did not complain of tinnitus, and any existing tinnitus etiology was not related to the Veteran's hearing loss.  

The private hearing loss opinions and examination from May 2011 and June 2013 did not speak to the Veteran's tinnitus or its etiology. 

At the May 2013 hearing, the Veteran stated that he did not recall denying having tinnitus at the May 2008 examination; that he was overwhelmed at the time of the examination; that he was not specifically asked about tinnitus at the VA hospital; and that, after thinking about it, he had come to the conclusion that he has actually experienced tinnitus since active service.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Board finds the Veteran's May 2013 statements regarding the onset of his tinnitus less credible than those he made during his May 2011 VA examination when he reported that he first noticed his tinnitus about 10 years ago and the May 2008 VA examination where he denied tinnitus.  In any event, the credibility of all of those assertions is called into question because of the variance of the reports of tinnitus and the date tinnitus was first experienced.  Therefore, the Veteran's May 2013 statements regarding the onset of his tinnitus are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's tinnitus, which attribute the tinnitus to factors unrelated to service.   

In sum, the Veteran denied having tinnitus during his May 2008 VA examination.  The Veteran's private audiological examinations do not opine regarding tinnitus or its etiology.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for tinnitus.  The Board finds that the May 2011 VA examiner's opinion, with addendum reiterating the opinion, is the most probative opinion of record and establishes that the Veteran's tinnitus is not etiologically related to, or the result of, an injury experienced during active service.  Rather, the tinnitus was attributed to nonservice-related factors.  No nexus between the Veteran's tinnitus and his noise exposure in active service has been established by competent evidence or continuity of symptomatology because the Veteran denied tinnitus on one occasion and placed its onset some 28 years after service on another occasion.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing disability is granted.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


